Title: Thomas Jefferson to Francis Eppes, 11 September 1818
From: Jefferson, Thomas
To: Eppes, Francis Wayles


          
            Dear Francis
            Monticello
Sep. 11. 18.
          
          I am lately returned from the warm springs with my health entirely prostrated by the use of the waters. they produced an imposthume and eruptions which with the torment of the journey back reduced me to the last stage of weakness and exhaustion. I am getting better, but still obliged to lie night and day in the same reclined posture which renders writing painful. I cannot be at Poplar Forest till the middle of October, if strong enough then. if you should have to go to another school, if you will push your Greek Latin and Arithmetic, there will be no time lost, as that prepares you for reception at the University on the ground of a student of the sciences. altho’ I now consider that as fixed at the Central College yet it will retard the opening of that till the spring, as the conveyance of all our property to the Literary fund subjects us now to await the movements of the legislature. be assured, my dear Francis of my affectionate and devoted attachment to you.
          Th: Jefferson
        